Citation Nr: 0921115	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
October 1974, including service in Vietnam. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi. 


FINDINGS OF FACT

1.  CAD has been aggravated by service-connected diabetes 
mellitus type II. 

2.  Hypertension was not identified for many years after 
service separation and is unrelated to service; hypertension 
is not attributed to service-connected diabetes mellitus type 
II.  


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, CAD was 
aggravated by service-connected diabetes mellitus type II.  
38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

2.  Hypertension was not incurred in or aggravated by active 
duty service, nor may it be presumed to have been so 
incurred; neither is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended effective October 10, 2006.  Under 
the revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

While it appears that the new regulatory amendment poses a 
new restriction on claimants, because his claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, as this version is more favorable.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

CAD

The Board finds that the requirements for a grant of 
secondary service connection have been met with respect to 
the CAD claim.  Specifically, an October 2006 VA examination 
revealed a diagnosis of CAD.  Thus, current disability is 
established.  Further, there is no dispute that the Veteran 
is service-connected for diabetes mellitus type II.  

As to the issue of secondary service-connection, the October 
2006 VA examiner indicated that the Veteran's CAD was not 
secondary to his diabetes; however, no opinion was made as to 
whether service-connected diabetes aggravated CAD.  In August 
2007, the Veteran underwent another VA examination to address 
this issue.  

After reviewing his claims file, an August 2007 VA examiner 
opined that the Veteran's CAD was most likely related to his 
long history of cigarette smoking.  He further indicated that 
because the Veteran's diagnosis of diabetes was less than 
five years before his diagnosis of CAD, it could not be said 
that CAD was secondary to diabetes.  Significantly, however, 
he found that the Veteran's diabetes was a contributing 
factor for aggravation of CAD, although he was unable to 
establish to what degree.  

Based on the evidence above, and giving the benefit of the 
doubt to the Veteran, the Board finds that the objective 
evidence supports a finding that CAD was aggravated by 
service-connected diabetes mellitus type II.  For the 
foregoing reasons, the claim of entitlement to service 
connection for CAD is granted on a secondary basis. 

Hypertension

With respect to the Veteran's claim for hypertension, there 
is no dispute as to a current disability. Indeed, a VA 
examination in October 2006 revealed a diagnosis of essential 
hypertension.  As noted above, it is also not in dispute that 
he is service-connected for diabetes.  The sole question for 
consideration, then, is whether the competent evidence of 
record indicates that hypertension is proximately due to or 
the result of the service-connected disability, or was 
aggravated by the service-connected disability.

The Veteran contends that he developed hypertension as a 
result of service-connected diabetes. However, after a 
careful review of the claims file, the Board finds that the 
claim is not supported by the evidence and the appeal is 
denied.

Specifically, the evidence does not reflect any competent 
opinion attributing the Veteran's hypertension to diabetes 
mellitus. In fact, an October 2006 VA examiner diagnosed the 
Veteran with essential hypertension, but went on to note that 
there were no findings which suggested that his diabetes was 
the cause of his hypertension.  The VA examiner, however, 
based his opinion on the incorrect assumption that the 
Veteran's hypertension and diabetes had been diagnosed around 
the same time.  As such, the Board assigns little probative 
value to this opinion on the question of secondary service 
connection.

A subsequent VA examination was undertaken in August 2007.  
After reviewing the Veteran's claims file, the examiner noted 
that diabetes was diagnosed around 1994 and hypertension was 
first diagnosed in 1998.  The VA examiner commented that when 
the Veteran's hypertension was diagnosed, the treating 
physician indicated that he had good blood sugar control and 
also normal kidney function.  

The VA examiner opined that the Veteran's hypertension was 
secondary to essential hypertension and not secondary to 
diabetes.  He further indicated that his diabetes did not 
contribute to any aggravating hypertension, since there was 
no diagnosis of renal failure and blood pressure readings had 
been under fair to good control. 

In finding this examination adequate for evaluation purposes, 
the Board notes that the VA examiner had the claims file for 
review and specifically discussed the findings in the claims 
file. There is no other competent evidence of record contrary 
to the August 2007 VA examiner's opinion.  Therefore, the 
Board assigns high probative value to this report and the 
claim of entitlement to secondary service connection is 
denied.

The Board has also considered presumptive service connection, 
under 38 C.F.R. § 3.309(a), where cardiovascular-renal 
disease, to include hypertension, is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Further, while it is conceded that the Veteran was physically 
located in Vietnam and therefore presumed exposed to Agent 
Orange, hypertension has not been recognized by the Secretary 
as a disability that is entitled to presumptive service 
connection based on such exposure.  38 C.F.R. §§ 3.307, 3.309 
(2008).  Thus, the Board additionally finds that his claim 
for service connection on a presumptive basis based on 
exposure to Agent Orange is denied as a matter of law.

Next, having ruled out presumptive service connection in the 
present case, the Board will also consider whether a grant of 
direct service connection for hypertension is warranted.  
However, because no competent evidence causally relates his 
current hypertension disorder to active service, there was no 
treatment for hypertension in service, and there is no record 
of treatment for hypertension for many years following 
service, a grant of direct service connection is not 
supported by the record.  See 38 C.F.R. § 3.303; Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board has also considered his statements and sworn 
testimony provided at his June 2006 decision review officer 
hearing.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hypertension is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for CAD, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the claim for hypertension,  the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in August 2005 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
Next, specific VA medical opinions pertinent to the 
hypertension secondary service connection claim were obtained 
in October 2006 and August 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for CAD, claimed as secondary to a 
service-connected diabetes mellitus type II, is granted.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus type II, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


